Citation Nr: 0202468	
Decision Date: 03/15/02    Archive Date: 03/25/02

DOCKET NO.  01-09 023A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Eligibility for educational assistance benefits under Chapter 
30, Title 38, United States Code.


ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 2001 decision of the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma which denied the benefit sought on appeal.  
The appellant, who had periods of active duty for training 
with the U. S. Marine Corps Reserve between September 1967 
and September 1973 including an initial period of active duty 
for training from September 1967 to March 1968, appealed that 
decision to the BVA and the case was forwarded to the Board 
for appellate review.


REMAND

A preliminary review of the record discloses that in the VA 
Form 9 (Appeal to Board of Veterans' Appeals) submitted by 
the appellant in November 2001 in connection with his current 
claim, he requested a BVA hearing at the local VA office 
before a member of the BVA.  However, the claims file was 
referred to the Board without affording the appellant an 
opportunity to appear for the requested hearing.

Therefore, in order to give the appellant every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  
Accordingly, this case is REMANDED for the following action:

The appellant should be scheduled for a 
hearing before a member of the Board to 
be held at an appropriate VA Regional 
Office at the next available opportunity.

The purpose of this REMAND is to afford the appellant due 
process, and the Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The appellant is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  No action is required of 
the appellant until he is notified.


		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


